DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             WILLIAM HAGER,
                                Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D16-4030

                                [ July 13, 2017 ]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; James W. McCann, Judge; L.T. Case No.
562016CF001324AXXXXX.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and LEVINE, JJ., concur.

                            *           *           *

   Not final until disposition of timely filed motion for rehearing.